Citation Nr: 1733607	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for actinic keratosis to include squamous cell
carcinoma and residual scars status post excision (claimed as skin cancer), to include as a result of contaminated exposure to contaminated water at Camp Lejeune, North Carolina.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


The Veteran served on active duty with the U.S. Marine Corps from September 1961 to January 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina, from January 1962 to January 1966.

2.  Skin cancer (actinic keratosis to include squamous cell carcinoma) did not manifest during service, did not manifest to a compensable degree within one (1) year of service, and is not a result of exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for actinic keratosis, including squamous cell
carcinoma and residual scars status post excision (claimed as skin cancer), to include as a result of contaminated exposure to contaminated water at Camp Lejeune, have not been met.  38 U.S.C.A. §§ 1111, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), service connection may be based upon a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases establishing presumptive service connection for exposure to contaminants in the water supply at Camp Lejeune.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The listed diseases are adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  Additionally, under the Camp Lejeune Act of 2012, VA will provide cost-free health care for 15 additional listed conditions.  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) service at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309 (f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).  Skin cancer in any variant is not a listed condition under 38 C.F.R. §§ 3.307 and 3.309, or under the Camp Lejeune Act.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Background

The Veteran indicates he was stationed at Camp Lejeune from January 1962 to January 1966, where he served as a cook in the United States Marines.  In 1979, the Veteran reports the first occurrence of skin treatment through a private facility for a lip sore.  He reports a number of other treatments, including the removal of two abscesses from his upper left back in 1987, and removal of melanomas on his face throughout the 1990's.  Since approximately 2003, he reports ongoing treatment at the VA facility in Louisville, KY, where he is treated several times a year.  

Regarding the cause of his skin conditions, the Veteran indicates in his May 2012 Statement in Support of Claim that while he is "sure some are due to sun exposure, I feel the problem with the water contamination at Camp Lejeune could be a contributing factor."  The Board notes that VA has already conceded the Veteran's exposure to contaminated water due to personnel records confirming the Veteran's presence in  Camp Lejeune.  Indeed, minus the Veteran's time away on ship and other duty placements, he was present at Camp Lejeune for 771 days, far exceeding the 30 day requirement of  38 C.F.R. § 3.307(a)(7)(iii).  

In July of 2013, a VA examination was completed.  The Veteran was diagnosed with  squamous cell carcinoma, basal cell carcinoma, and actinic keratosis.  The VA examiner, a physician, reviewed the Veteran's service treatment records, noting the lack of any in-service treatment or records for any skin-cancer related disorder.  The examiner found no continuity of symptoms, noting the Veteran was not diagnosed with actinic keratosis until 2006, and squamous cell carcinoma in 2012- over four decades after separation from service.  As noted, however, the Veteran's private treatment records first indicate treatment for a skin disorder approximately 13 years after service.  

The VA examiner indicated actinic keratosis occurs most commonly in fair-skinned individuals, especially in the elderly.  They are classified as precancerous growths, and if untreated, can develop into carcinoma.  The examiner noted the Veteran has pale, dry, speckled skin, consistent with the high-risk population, and that the Veteran reported he sun burns easily.  The examiner stated the majority of the Veteran's skin lesions were very common occurrences with sun exposure.  When asked by the examiner if he was exposed to the sun a lot, the Veteran "Yea but not enough to cause all this to happen."  The examiner indicated that actinic keratosis and skin cancer were caused by or related to the Veteran's sun exposure and not related to service, where his job as a cook was largely indoors.  The physician noted the Veteran has a personal history of life-long unprotected exposure to UV radiation, doing activities such as hunting, fishing, and presently, golfing three times a week.  

The examiner indicated there was no medical evidence or research to support a diagnosis of any of the Veteran's skin conditions as a result of contaminated water in Camp Lejeune, opining that it is less likely than not that the Veteran's skin cancer was caused by, or resulted from, contaminated water at Camp Lejeune.  She noted that squamous cell carcinoma, basal cell carcinoma, and actinic keratosis are not conditions associated with the contaminants found in the water at Camp Lejeune, but rather are common skin conditions in persons with fair skin, and heavily linked to sun exposure.  The physician cited to medical research regarding Camp Lejeune water contamination and recent sun exposure studies in reaching her conclusion that the Veteran's skin conditions more likely than not were not caused by his service or exposure to contaminated water at Camp Lejeune.  

Analysis
 
None of the Veteran's skin conditions are a listed condition under 38 C.F.R. §§ 3.307 and 3.309.  As noted, the VA examiner stated the Veteran's skin conditions are not medically related to exposure to contaminated water at Camp Lejeune.   

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure unless it is one of the presumptive diseases listed in 38 C.F.R. § 3.307 and 3.309.  Medical evidence generally comes from a qualified medical examiner that provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Although some diseases, such as adult leukemia, have been scientifically associated with exposure to water at Camp Lejeune, a competent medical opinion must causally link the exposure to the resulting disease.  Sufficient medical evidence to establish the required nexus may also come from a private physician or other competent private medical authority.

The Board recognizes that the Veteran asserts that his skin cancer is related to his service at Camp Lejeune and attendant exposure to the contaminated water supply.   While the Veteran is competent to report his symptoms of skin conditions, in this case, he is not competent to provide a medical nexus or a diagnosis of a cancer.  Diagnosing a medically complex condition such as cancer, or determining its cause, requires medical training and expertise the Veteran has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

While a current disability exists, there is no indication that it began during service, since there is no reference to such skin disorders in the service treatment records.  Thus, direct service connection is not warranted.  Moreover, these skin disorders were not noted until, at the earliest, in 1979, some 13 years after his separation from service.  Such a long period of time between his discharge from service and his first complaints of skin conditions argues against finding that the disorders are related to his service.  See Maxson v. West, 12 Vet. App. 453, 459  (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

As noted, the Veteran asserts that his skin disorders are related to his exposure to contaminated water at Camp Lejeune.  However, the Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claims.  As discussed above, the VA examiner's opinion is that it is less likely than not that the Veteran's skin conditions resulted from exposure to contaminated water at Camp Lejeune.  This opinion was based on a thorough review of the complete evidence of record, including the Veteran's service and post-service treatment reports, his personal statements, as well as multiple research studies that found little support linking the skin disorders to contaminated water exposure.  The Board finds the physician's report to have probative value because it is factually accurate, offers well-founded explanations for the Veterans skin conditions, and demonstrates sound reasoning for her conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Conversely, there are no opinions from any of the Veteran's private treating physicians concerning the etiology of either condition.  

The Board finds the VA examination to be the only competent and probative evidence of record, and there is no medical opinion of record contradicting it.  The preponderance of the evidence is against the Veteran's claims.  Therefore, the Board finds that service connection for the Veteran's skin conditions is not warranted.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49 (1990), Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for actinic keratosis to include squamous cell
carcinoma and residual scars status post excision (claimed as skin cancer), to include as a result of contaminated exposure to contaminated water at Camp Lejeune, is denied. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


